I concur in the judgment and in the foreging opinion of Mr. Justice Van Dyke. I desire, however, to say explicitly that, in my opinion, the legislature cannot, under any circumstances, delegate to such a thing as a sanitary district the power of enacting penal legislation. That power must be confined to the municipalities mentioned in the constitution which are given police powers, etc. The constitution does not contemplate that the state should be overrun and overloaded with innumerable legislative bodies, each having power to make laws under which citizens may be sent to jail.